In a proceeding pursuant to RPTL article 7 to review the property tax assessment for the tax year 1995/1996 as to certain real property, the petitioner appeals from a judgment of the Supreme Court, Suffolk County (Prudenti, J.), entered March 14, 2001, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
It is well settled that “the purchase price set in the course of an arm’s length transaction of recent vintage, if not explained away as abnormal in any fashion, is evidence of the ‘highest rank’ to determine the true value of the property at that time” (Plaza Hotel Assoc. v Wellington Assoc., 37 NY2d 273, 277). The Supreme Court correctly determined that the 1994 sale price of the subject property was the best evidence of its value (cf. Matter of FMC Corp. v Unmack, 92 NY2d 179, 189).
The petitioner’s remaining contentions are without merit. Florio, J.P., Friedmann, Adams and Crane, JJ., concur.